IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2013 Term
                                    _____________                          FILED
                                                                       June 13, 2013
                                       No. 12-0228                      released at 3:00 p.m.
                                                                      RORY L. PERRY II, CLERK

                                      _____________                 SUPREME COURT OF APPEALS

                                                                         OF WEST VIRGINIA




                         LAWYER DISCIPLINARY BOARD,

                                  Petitioner


                                           v.

                                DANIEL R. GRINDO,

                                   Respondent


         _________________________________________________________

                            Lawyer Disciplinary Proceeding

                  PUBLIC REPRIMAND AND OTHER SANCTIONS

         _________________________________________________________

                               Submitted: May 14, 2013

                                 Filed: June 13, 2013


Rachael L. Fletcher Cipoletti, Esq.             Daniel R. Grindo, Esq.
Chief Lawyer Disciplinary Counsel               Pro Se
Office of Disciplinary Counsel                  Law Office of Daniel R. Grindo, PLLC
Charleston, West Virginia                       Gassaway, West Virginia
Counsel for the Petitioner



The Opinion of the Court was delivered PER CURIAM.
                            SYLLABUS BY THE COURT



             1.     “This Court is the final arbiter of legal ethics problems and must

make the ultimate decisions about public reprimands, suspensions or annulments of

attorneys’ licenses to practice law.” Syl. pt. 3, Committee on Legal Ethics v. Blair, 174

W. Va. 494, 327 S.E.2d 671 (1984).



             2.     “A de novo standard applies to a review of the adjudicatory record

made before the Committee on Legal Ethics of the West Virginia State Bar [currently, the

Hearing Panel Subcommittee of the Lawyer Disciplinary Board] as to questions of law,

questions of application of the law to the facts, and questions of appropriate sanctions;

this Court gives respectful consideration to the Committee’s recommendations while

ultimately exercising its own independent judgment. On the other hand, substantial

deference is given to the Committee’s findings of fact, unless such findings are not

supported by reliable, probative, and substantial evidence on the whole record.” Syl. pt.

3, Legal Ethics of W. Va. v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).



             3.     “In deciding on the appropriate disciplinary action for ethical

violations, this Court must consider not only what steps would appropriately punish the

respondent attorney, but also whether the discipline imposed is adequate to serve as an

effective deterrent to other members of the Bar and at the same time restore public




                                            i
confidence in the ethical standards of the legal profession.” Syl. pt. 3, Committee on

Legal Ethics v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987).



             4.     “Rule 3.16 of the West Virginia Rules of Lawyer Disciplinary

Procedure enumerates factors to be considered in imposing sanctions and provides as

follows: ‘In imposing a sanction after a finding of lawyer misconduct, unless otherwise

provided in these rules, the Court [West Virginia Supreme Court of Appeals] or Board

[Lawyer Disciplinary Board] shall consider the following factors: (1) whether the lawyer

has violated a duty owed to a client, to the public, to the legal system, or to the

profession; (2) whether the lawyer acted intentionally, knowingly, or negligently; (3) the

amount of the actual or potential injury caused by the lawyer’s misconduct; and (4) the

existence of any aggravating or mitigating factors.’” Syl. pt. 4, Office of Lawyer

Disciplinary Counsel v. Jordan, 204 W. Va. 495, 513 S.E.2d 722 (1998).



             5.     “Mitigating factors which may be considered in determining the

appropriate sanction to be imposed against a lawyer for violating the Rules of

Professional Conduct include: (1) absence of a prior disciplinary record; (2) absence of a

dishonest or selfish motive; (3) personal or emotional problems; (4) timely good faith

effort to make restitution or to rectify consequences of misconduct; (5) full and free

disclosure to disciplinary board or cooperative attitude toward proceedings; (6)

inexperience in the practice of law; (7) character or reputation; (8) physical or mental

disability or impairment; (9) delay in disciplinary proceedings; (10) interim

                                            ii
rehabilitation; (11) imposition of other penalties or sanctions; (12) remorse; and (13)

remoteness of prior offenses.” Syl. pt. 3, Lawyer Disciplinary Bd. v. Scott, 213 W. Va.

209, 579 S.E.2d 550 (2003).



             6.     “Aggravating factors in a lawyer disciplinary proceeding are any

considerations or factors that may justify an increase in the degree of discipline to be

imposed.” Syl. pt. 4, Lawyer Disciplinary Bd. v. Scott, 213 W. Va. 209, 579 S.E.2d 550

(2003).




                                           iii
Per Curiam:



               This is a lawyer disciplinary proceeding arising from a complaint filed

against Respondent Daniel R. Grindo (“Mr. Grindo”) by Petitioner Lawyer Disciplinary

Board (“LDB” or “the Board”). A Hearing Panel Subcommittee (“HPS”) of the LDB

determined that Mr. Grindo violated three Rules of Professional Conduct as a result of

conduct stipulated to by the parties. Consequently, the HPS recommended that Mr.

Grindo be admonished along with other sanctions.1


1
    In addition to admonishment, the HPS originally recommended the following sanctions:

               B. That Respondent shall have his law office audited by an
               expert to evaluate the efficiency of the management of the
               same and implement any changes deemed necessary in the
               expert’s report. To that end, the HPS has received a detailed
               report (17 pages in length) with attached exhibits from
               Affinity Consulting Group, which outlined the practice
               management techniques and technologies which were
               identified and recommended in order to assist Respondent in
               complying [sic] with violations. The report was
               comprehensive and included a number of practice
               management suggestions which should assist Respondent in
               conducting his law practice in a manner in which would avoid
               further problems similar to those described in the statement of
               charges.

               C. That Respondent cause said law office expert to return 6
               months after his initial assessment to conduct an evaluation as
               to the implementation of the recommended changes. It is
               anticipated that there will be a follow-up in January or
               February, 2013, by the same consulting group.

               D. That Respondent shall complete an additional 3 hours of
               CLE during the 2012-2014 reporting period, specifically in
(continued . . .)
                                             1

              Mr. Grindo does not contest the findings that he committed violations of

the Rule of Professional Conduct and he requests this Court to accept the LDB’s

recommendation. However, in January 2013, this Court issued an order indicating that we

may not concur with the recommended disposition. Therefore, we ordered the parties to

submit briefs and we set this case for oral argument pursuant to Rule 19 of the Rules of

Appellate Procedure. Mr. Grindo did not present himself for the oral argument of this

case.2 In addition, counsel for the LDB notified this Court at that time that Mr. Grindo

had failed to timely file a brief as counsel in an unrelated case before this Court. In light

of these two facts, counsel for the LDB stated that she could no longer recommend

admonishment as an appropriate sanction. However, Mr. Grindo subsequently filed the

brief in the unrelated case within the extended time period granted by this Court.3


              the area of ethics and office management over and above that
              already required by the Mandatory Continuing Legal
              Education Commission.

              E. Pursuant to Rule 3.15 of the Rules of Lawyer Disciplinary
              Procedure, Respondent shall pay costs of this disciplinary
              proceeding.
2
  On May 14, 2013, Mr. Grindo filed a motion for additional hearing with this Court in
which he apologized for his failure to appear at oral argument and indicated that this
failure was due to a mistake in his calendar in which he believed that the oral argument
was scheduled for May 16, instead of May 14, 2013. Mr. Grindo requested that this Court
grant him another opportunity to appear and be heard on this matter. Counsel for the LDB
responded that the LDB had no objection if this Court believed that oral argument is
necessary. By order entered on May 20, 2013, this Court refused Mr. Grindo’s motion for
an additional hearing.
3
  Specifically, the original deadline for Mr. Grindo to file a brief or summary response in
the unrelated case was April 22, 2013. Mr. Grindo failed to file a pleading by that date.
(continued . . .)
                                             2

              For the reasons provided below, this Court finds that a public reprimand

and other sanctions recommended by the Lawyer Disciplinary Board are appropriate

under the facts of this case, and these sanctions are hereby imposed.



              I.     FACTUAL AND PROCEDURAL BACKGROUND


              Mr. Grindo practices law in Braxton County, West Virginia. He was

admitted to the West Virginia State Bar in September 2002. The Office of Disciplinary

Counsel (“ODC”) has filed a two-count complaint against Mr. Grindo. The parties have

stipulated to the allegations in the complaint which are set forth below.



                                        A. Count I

              In August 2009, Mr. Grindo filed a Petition for Appeal on behalf of Jeffrey

Skidmore in this Court which challenged an adverse circuit court ruling. This Court

subsequently granted the petition for appeal and issued a briefing/scheduling order on

December 21, 2009, requiring Mr. Grindo to file an appellant’s brief with this Court

within thirty days of receipt.




As a result, by order dated April 30, 2013, this Court directed Mr. Grindo to file a brief or
summary response within 20 days of the order. Mr. Grindo subsequently filed the
pleading on May 15 which was within the 20-day time period.


                                             3
                  When Mr. Grindo failed to submit a brief within the requisite time, the

Clerk of this Court contacted Mr. Grindo in March 2010 by telephone. Mr. Grindo

informed the Clerk that he would send his brief the next day. However, by June 8, 2010,

Mr. Grindo still had not filed an appellant’s brief. As a result, the Clerk’s office of this

Court mailed a letter to Mr. Grindo giving him an additional twenty days from receipt of

the letter to file the brief. Mr. Grindo did not file a brief or otherwise respond to the

Clerk’s letter.



                  In September 2010, Mr. Grindo’s dilatory conduct with regard to filing the

brief was presented to this Court for imposition of sanctions pursuant to Rule 10(e) of the

Rules of Appellate Procedure. By order of that same day, this Court directed Mr. Grindo

to file the brief of the appellant within 15 days of his receipt of the order. This Court also

referred the matter to the ODC. In response, the ODC initiated a complaint against Mr.

Grindo pursuant to Rule 2.4 of the Rules of Lawyer Disciplinary Procedure. On or about

September 17, 2010, the ODC sent Mr. Grindo a complaint requiring a verified response

within 20 days of receipt.



                  On October 4, 2010, Mr. Grindo filed Mr. Skidmore’s appellate brief with

this Court.4 On or about October 12, 2010, Mr. Grindo filed a verified response to the


4
 On April 4, 2011, this Court issued an opinion in which we granted partial relief to Mr.
Grindo’s client, Mr. Skidmore.


                                               4

ethics complaint against him in which he stated that he was handling Mr. Skidmore’s

case on a pro bono basis and admitted that he failed to adhere to this Court’s briefing

schedule.



              As a result of Mr. Grindo’s conduct in failing to timely pursue the appeal

on behalf of Mr. Skidmore, the Lawyer Disciplinary Board found that Mr. Grindo

violated Rule 1.3 of the Rules of Professional Conduct which provides that “[a] lawyer

shall act with reasonable diligence and promptness in representing a client.” In addition,

because Mr. Grindo failed to comply with this Court’s briefing schedule and failed to

expedite the litigation in the interests of Mr. Skidmore and the justice system, the Board

found that Mr. Grindo violated Rule 3.2 and Rule 3.4(c) of the Rules of Professional

Conduct. According to Rule 3.2, “[a] lawyer shall make reasonable efforts to expedite

litigation consistent with the interest of the client.” Rule 3.4 provides that “[a] lawyer

shall not . . . (c) knowingly disobey an obligation under the rules of a tribunal except for

an open refusal based on an assertion that no valid obligation exists.



                                      Count II

              On or about June 16, 2011, Mr. Grindo filed a Notice of Appeal with this

Court on behalf of Joseph Dobbins. This Court then issued a briefing/scheduling order on

June 21, 2011, requiring Mr. Grindo to file his brief to perfect the appeal by July 18,

2011. Mr. Grindo filed the required appendix on or about July 29, 2011, but failed to file

the Petitioner’s Brief. As a result, the Clerk of this Court contacted Mr. Grindo by

                                             5

telephone on several occasions requesting the filing of the appellate brief. Mr. Grindo

advised the Clerk that he would promptly file the brief, but he failed to do so.



              On or about August 26, 2011, the opposing party in Mr. Dobbins’ case filed

a Motion to Dismiss with this Court for Mr. Grindo’s failure to perfect the appeal. This

Court granted the motion by order entered September 8, 2011. This Court thereafter

referred the matter to the Office of Disciplinary Counsel.



              Consequently, the Office of Disciplinary Counsel initiated a complaint

which it sent to Mr. Grindo requesting a verified response within 20 days of receipt. On

or about October 13, 2011, Mr. Grindo filed a verified response in which he

acknowledged that he failed to either file a motion to withdraw or otherwise comply with

the order of this Court directing him to perfect the appeal on Mr. Dobbins’ behalf. The

Lawyer Disciplinary Board found that because Mr. Grindo failed to comply with this

Court’s briefing schedule and failed to expedite the litigation in the interest of Mr.

Dobbins and the justice system, Mr. Grindo violated Rule 3.2 and Rule 3.4(c) of the

Rules of Professional Conduct.



                           II.     STANDARD OF REVIEW

              This Court’s standard of review in lawyer disciplinary cases is well settled.

We previously have made clear that “[t]his Court is the final arbiter of legal ethics

problems and must make the ultimate decisions about public reprimands, suspensions or

                                             6

annulments of attorneys’ licenses to practice law.” Syl. pt. 3, Committee on Legal Ethics

v. Blair, 174 W. Va. 494, 327 S.E.2d 671 (1984). In addition, we have set forth the

standard for our consideration of recommendations of the LDB as follows:

                     A de novo standard applies to a review of the
             adjudicatory record made before the Committee on Legal
             Ethics of the West Virginia State Bar [currently, the Hearing
             Panel Subcommittee of the Lawyer Disciplinary Board] as to
             questions of law, questions of application of the law to the
             facts, and questions of appropriate sanctions; this Court gives
             respectful consideration to the Committee’s recommendations
             while ultimately exercising its own independent judgment.
             On the other hand, substantial deference is given to the
             Committee’s findings of fact, unless such findings are not
             supported by reliable, probative, and substantial evidence on
             the whole record.

Syl. pt. 3, Legal Ethics of W.Va. v. McCorkle, 192 W. Va. 286, 452 S.E.2d 377 (1994).

Mr. Grindo does not dispute the allegations as charged. Therefore, the sole issue for this

Court is deciding the appropriate sanctions. This issue is governed by a de novo standard

of review. Having set forth the appropriate standard of review, we proceed to consider the

question before us.



                                 III.   DISCUSSION

             The sole issue in this case is the appropriate sanctions for Mr. Grindo’s

violations of the Rules of Professional Conduct. Rule 3.15 of the Rules of Lawyer

Disciplinary Procedure sets forth permissible sanctions for lawyer misconduct as

follows:

                   A Hearing Panel Subcommittee may recommend or
             the Supreme Court of Appeals may impose any one or more

                                            7
              of the following sanctions for a violation of the Rules of
              Professional Conduct or pursuant to Rule 3.14: (1) probation;
              (2) restitution; (3) limitation on the nature or extent of future
              practice; (4) supervised practice; (5) community service; (6)
              admonishment; (7) reprimand; (8) suspension; or (9)
              annulment. When a sanction is imposed the Hearing Panel
              Subcommittee may recommend and the Court may order the
              lawyer to reimburse the Lawyer Disciplinary Board for the
              costs of the proceeding. Willful failure to reimburse the
              Board may be punished as contempt of the Court.

To assist this Court in achieving both consistency and fairness in lawyer disciplinary

matters, we have recognized a number of factors to be considered in fashioning the

proper discipline for a lawyer who violates an ethics rule. Specifically, this Court has

held:

                      In deciding on the appropriate disciplinary action for
              ethical violations, this Court must consider not only what
              steps would appropriately punish the respondent attorney, but
              also whether the discipline imposed is adequate to serve as an
              effective deterrent to other members of the Bar and at the
              same time restore public confidence in the ethical standards
              of the legal profession.

Syl. pt. 3, Committee on Legal Ethics v. Walker, 178 W. Va. 150, 358 S.E.2d 234 (1987).

Further, this Court has indicated:

                     Rule 3.16 of the West Virginia Rules of Lawyer
              Disciplinary Procedure enumerates factors to be considered in
              imposing sanctions and provides as follows: “In imposing a
              sanction after a finding of lawyer misconduct, unless
              otherwise provided in these rules, the Court [West Virginia
              Supreme Court of Appeals] or Board [Lawyer Disciplinary
              Board] shall consider the following factors: (1) whether the
              lawyer has violated a duty owed to a client, to the public, to
              the legal system, or to the profession; (2) whether the lawyer
              acted intentionally, knowingly, or negligently; (3) the amount
              of the actual or potential injury caused by the lawyer’s


                                             8
              misconduct; and (4) the existence of any aggravating or
              mitigating factors.”

Syl. pt. 4, Office of Lawyer Disc. Counsel v. Jordan, 204 W. Va. 495, 513 S.E.2d 722

(1998). With regard to what constitutes mitigating factors, this Court previously has held:

                     Mitigating factors which may be considered in
              determining the appropriate sanction to be imposed against a
              lawyer for violating the Rules of Professional Conduct
              include: (1) absence of a prior disciplinary record; (2) absence
              of a dishonest or selfish motive; (3) personal or emotional
              problems; (4) timely good faith effort to make restitution or to
              rectify consequences of misconduct; (5) full and free
              disclosure to disciplinary board or cooperative attitude toward
              proceedings; (6) inexperience in the practice of law; (7)
              character or reputation; (8) physical or mental disability or
              impairment; (9) delay in disciplinary proceedings; (10)
              interim rehabilitation; (11) imposition of other penalties or
              sanctions; (12) remorse; and (13) remoteness of prior
              offenses.

Syl. pt. 3, Lawyer Disciplinary Bd. v. Scott, 213 W. Va. 209, 579 S.E.2d 550 (2003). We

have defined aggravating factors as follows: “Aggravating factors in a lawyer

disciplinary proceeding are any considerations or factors that may justify an increase in

the degree of discipline to be imposed.” Syl. pt. 4, id.



              The HPS found that Mr. Grindo knowingly and intentionally violated duties

owed to his clients and the legal system. It also determined that Mr. Grindo’s conduct

caused actual injury to his clients and potential injury to the reputation and integrity of

the legal profession. Further, the HPS found that the following mitigating factors were

present:



                                              9

              1. full and free disclosure to the Office of Disciplinary
              Counsel; 2. a cooperative attitude toward proceedings; 3.
              remedial measures in his law office, including, but not limited
              to retaining the services of Affinity Consulting [S]ervices to
              conduct an audit of his law office and his law office
              management to be scheduled in the immediate future.5 [Mr.
              Grindo] also indicated that he is scheduled for a continuing
              legal education seminar on law office management; 4. [Mr.
              Grindo] has acknowledged that he became overextended with
              his growing practice and needed both assistance and to
              withdraw from some of the extra-curricular activities. To that
              end, [Mr. Grindo] has hired a new associate as of March 18,
              2012 and has prioritized his other obligations; and 5.
              personal, family problems during the relevant time period,
              including that [Mr. Grindo’s] son was being seen on the a
              [sic] possible spinal tumor that stemmed from some leg
              weakness he was experiencing. This condition resulted in
              much testing and diagnosis. After it was determined that he
              did not have a spinal tumor, he was treated and diagnosed
              with ketotic hypoglycemia. This diagnosis involved extensive
              testing at Charleston Area Medical Center, Thomas
              Memorial, and ultimately the Pittsburgh Children’s Hospital;
              and 6. remorse, as it is [Mr. Grindo’s] sincere stated intention
              to provide quality legal representation to the State of West
              Virginia and [Mr. Grindo] does not believe his misconduct in
              this matter is indicative of the quality of work that he is
              capable of providing in the future.

(Footnote added). Finally, the HPS found the presence of the following aggravating

factors:


5
  The Board indicates in its brief that the HPS withheld its decision until an expert on law
office management evaluated Mr. Grindo’s office procedures. The HPS received and
reviewed a detailed report with attached exhibits from Affinity Consulting Group which
outlined the practice management techniques and technologies which were identified and
recommended in order to assist Mr. Grindo. The HPS concluded that the report was
comprehensive and included a number of practice management suggestions which should
assist Mr. Grindo in conducting his law practice in a manner which would avoid further
problems like those in the instant case.


                                            10

              1. experience in the practice of law; 2. prior disciplinary
              action by the Investigative Panel of the Lawyer Disciplinary
              Board for neglect; 3 pattern and practice of not diligently
              pursuing clients’ interests; 4. pattern and practice of failing to
              expedite litigation consistent with the interests of his clients
              and the justice system; and 5. pattern and practice of failing to
              respond to briefing schedules and requests from the Supreme
              Court of Appeals of West Virginia.

(Footnote omitted). Mr. Grindo does not challenge and this Court finds no reason to

disturb these findings. Therefore, we will now proceed to apply our law set forth above to

these facts to determine the appropriate sanction in this case.




              This Court finds that in light of Mr. Grindo’s past history of being

admonished by the Investigative Panel of the LDB, there is case law that supports a 30­

day suspension of Mr. Grindo’s law license. See, e.g., Lawyer Disciplinary Board v.

Sullivan, __ W. Va. __, 740 S.E.2d 55 (2013). Also, the fact that Mr. Grindo failed to

respond to the deadlines and entreaties of this Court regarding the filing of briefs

certainly weighs heavily against Mr. Grindo in determining his appropriate discipline.

For these reasons, we believe that admonishment is not a sufficient sanction under these

facts.



              However, this Court also must consider the large number of mitigating

factors in this case, particularly the remedial measures taken by Mr. Grindo such as hiring

another associate to assist in managing the responsibilities of his law practice and his

employment of the services of a law office management expert. In addition, this Court

                                             11

takes special note of the fact that a serious medical issue involving a member of Mr.

Grindo’s family dominated a significant portion of Mr. Grindo’s time and attention

during the relevant time period. In light of these mitigating factors, this Court believes

that suspending Mr. Grindo’s license would be unduly severe.



              After careful consideration of the facts of this case, including the mitigating

and aggravating factors, this Court finds that the appropriate sanction is a public

reprimand in addition to the other sanctions originally recommended by the HPS. A

public reprimand is a more severe sanction than admonishment but a lesser sanction than

suspension of Mr. Grindo’s law license. We are persuaded that a public reprimand and

the other sanctions appropriately punish Mr. Grindo. We also are confident that these

sanctions are adequate to serve as an effective deterrent to other members of the Bar.

Finally, we believe that these sanctions are sufficient to restore public confidence in the

ethical standards of the legal profession.


                                  IV.    CONCLUSION

              For the foregoing reasons, we impose the following discipline on Mr.

Grindo as respondent to this proceeding:

                     (1) That Mr. Grindo be reprimanded;

                     (2) That Mr. Grindo continue to implement the
              practice management suggestions contained in the detailed
              report prepared by Affinity Consulting Group for the purpose
              of avoiding further problems of the kind that gave rise to the
              instant disciplinary proceedings;


                                             12

        (3) That Mr. Grindo, if he has not already done so,
cause the law office expert to return to conduct an evaluation
of the implementation of the recommended changes.

       (4) That Mr. Grindo shall complete an additional 3
hours of continuing legal education during the 2012-2014
reporting period, specifically in the area of ethics and office
management over and above that already required by the
Mandatory Legal Education Commission.

       (5) Pursuant to Rule 3.15 of the Rules of Lawyer
Disciplinary Procedure, Mr. Grindo shall pay the costs of this
disciplinary proceeding.

                            Public Reprimand and other sanctions imposed.




                              13